By the court—Davies, Justice.
If this were a legal county charge, after its audit and allowance by the board of supervisors, a mandamus would- lie to the county treasurer, to compel its payment. (The People agt. Stout, 13 How. 314; Same agt. Same, in Downing's case, 4 Abb. 25.)
But the act of April 15th, 1857, (Laws of 1857, ch. 590,) has introduced ah entire change as to the powers of the supervisors of the county of New-York, and the mode of keeping their accounts, and the payment of county charges.
By section 6-of this act, the comptroller of the corporation *555of New-York, is made the fiscal officer of the hoard of supervisors, and has the same powers in reference to the fiscal concerns of said hoard, that he possesses in regard to the concerns of the corporation.
And this section further declares: “ That all moneys drawn from the treasury, by authority of the board of supervisors, shall be upon vouchers for the expenditure thereof, examined and aMovued by the auditor and approved by the comptroller.”
It is therefore too clear to admit of controversy, that since the act of 1857, an audit and allowance by the board of supervisors is not sufficient to authorize the payment of any money out of the treasury.
To comply with the mandate of this law, in addition to such audit and allowance by the board, the same must be examined and allowed by the auditor, and as a further check and safeguard, be approved of by the comptroller.
As in this case, there has been no examination and allowance by the auditor, nor any approval by the comptroller, which can only be after the auditor has examined and allowed the account, and which approval is made as essential as the auditor’s examination and allowance—
The judgment of the special term denying the motion for a mandamus, must be affirmed with costs.